Citation Nr: 1813437	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with dysphagia status post dilation. 

4.  Entitlement to service connection for chronic cerumen (ear wax) impaction.

5.  Entitlement to service connection for bilateral flatfoot (pes planus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 2002 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now rests with St. Petersburg, Florida. 

The issues of pes planus and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Migraines have been productive of subjective complaints of headaches lasting 1 hour to all day with pain with aura, nausea, vomiting, and sensitivity to light and noise; severe economic inadaptability has not been shown.

2.  Bilateral hearing loss is manifested by subjective complaints of needing the volume louder on the television and the telephone and asking people to repeat themselves; objective findings include no more than Level I in the right ear and Level I in the left ear.

3.  Recurrent cerumen impaction had its onset during service.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for migraine headaches have been met.  38 U.S.C. §§ 115, 5103(A), 5103A, 5107 (2012); 38 C.F.R. § 4.12a, Diagnostic Code (DC) 8100 (2017).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86, DC 6100 (2017).

3.  Bilateral cerumen impaction was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Migraine Headaches

The Veteran's headaches are rated under DC 8100.  Under that code, a higher rating is warranted with: 

* characteristic prostrating attacks averaging one in two months over the last several months (10%); 
* characteristic prostrating attacks occurring on an average once a month over the last several months (30%);
* frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50%).

The rating criteria do not define "prostrating," nor has the Court.  Fenderson v. West, 12 Vet. App 119, 126-127 (1999) (quoting DC 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."

In a May 2010 treatment note, he reported 9 headaches in the past 3 months, 3 of which caused him to miss work.  In a December 2010 VA examination, he reported that his migraine attacks were accompanied by pain with aura, nausea, vomiting, and sensitivity to light and noise.  When the migraines occurred, he had to stay in bed and was unable to do anything.  He reporting experiencing migraines on average of three times per month, each lasting the entire day.  

In an October 2013 clinical note, his headaches were reported to be infrequent.  He related them to be about once every 3 months.  He was also noted to be working full time.  In November 2014, he related that he experienced headaches 2-3 per month, lasting 1 hour to full day.  Clinical records through 2017 do not show complaints of or treatment for headaches.  There is no headache chart in the record.

Based on the evidence, the Veteran is entitled to a 30 percent rating, but no more, for migraine headaches.  Specifically, while his headaches on occasion average more than once per month, the over-all disability picture reflects that while they are debilitating at times, they are not productive of severe economic inadaptability.  To that end, the evidence shows that headaches sometimes last the entire day but sometimes not.  It also reflects that he is working full-time.  So while he may miss work with day-long headaches, the evidence does not show, and he has not asserted, that they severely impact his over-all employment.

Next, a 50 percent rating is not warranted as the evidence does not show severe economic inadaptability as the Veteran is working full-time and severe economic inadaptability is not shown.  Therefore, the description of his migraine headache episodes more closely resembles the criteria for a 30 percent rating and the appeal is granted to this extent.  

Bilateral Hearing Loss

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  

Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at his December 2010 VA examination, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
50
55
LEFT
25
30
25
35
50

Speech recognition was 100 percent bilaterally.  The average decibel loss is 35 in the left ear and 37.5 in the right ear.

Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned Roman numeral I.  Under Table VII, if both ears are rated I, a noncompensable rating is assigned.  Additionally, these results do not show an exceptional pattern of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Board has considered the Veteran's statements that a higher rating is warranted.  However, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. at 349 (1992).  The evidence does not show that the Veteran met the numerical designation for a compensable rating for hearing loss.  

Further, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the examiner specifically noted the Veteran's complaint that he had difficulty hearing the television and telephone, and that he had difficulty understanding conversation and needed people to repeat themselves.  In addition, the file contains his own written statements regarding hearing loss.  Therefore, the Board finds that no prejudice to the Veteran in that the functional effects of his hearing loss disability were adequately addressed by the examiner.

In sum, the evidence does not show that a higher rating is warranted and the appeal is denied.

Service Connection for Impacted Cerumen

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service treatment records reflect treatment for cerumen build-up.  In a January 2011 physical at the time of medical discharge, cerumen impaction was noted.  The Veteran has subsequently asserted on-going problems with wax build-up in his ears.  As a lay person, he is competent to report on that which he has personal knowledge, to include experiencing ear wax.  As impacted cerumen was shown in service and there is competent evidence of on-going problems, the appeal is granted.

ORDER

A 30 percent rating, but no more, for migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits. 

An initial compensable rating for bilateral hearing loss is denied.

Service connection for bilateral cerumen impaction is granted.


REMAND

While the Board regrets the additional delay, the remaining issues on appeal will be remanded.  

First, the Veteran has asserted that there are outstanding pertinent private medical records which support his claim for GERD.  In addition, a current examination is needed to adequately assess the current level of disability.

Next, in-service treatment notes reflect a diagnosis of plantar fasciitis but not pes planus.  The post-service records reflect diagnoses of both but no clear opinion on whether pes planus was incurred in service.  Therefore, an examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA clinical records, as well as request the Veteran to identified all private medical treatment records relative to his claims.

Upon receipt of a consent, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  He should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified.

2.  Schedule the Veteran for an examination to address the nature and extent of his service-connected GERD.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should obtain a detailed clinical history from the veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

3.  Schedule the Veteran for an examination regarding the relationship between pes planus and active duty.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner is asked to provide an opinion regarding the following:

* Does the Veteran have a diagnosis of pes planus?

* If pes planus is shown, is it at least as likely as not (probability of 50 percent or more) that pes planus has its onset during service or is otherwise causally related to service?

The examination report must include a rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


